Case 2:19-po-62661-JFM Document 1 Filed 10/02/19 Page 1 of 4




                UNITED STATES DISTRICT COURT
             DISTRICT OF ARIZONA, YUMA DIVISION



United States of America                           CASE: 19-62661MP

vs.

Steevan Dmello


      JUDGMENT IN A CRIMINAL CASE (For A Petty Offense)


 The Defendant, Steevan Dmello, was represented by counsel, Jared Heath
 Eggers (FPD).


 The defendant pled guilty to the Complaint on 10/02/2019. Accordingly, the
 defendant is adjudged guilty of the following offense(s):
 Title & Section             Nature of Offense     Date of Offense


 8 U.S.C. 1325(a)(1)         Illegal Entry         10/01/2019


 As pronounced on 10/02/2019, the defendant is hereby committed to the
 custody of the United States Bureau of Prisons for a term of TIME SERVED. The
 sentence is imposed pursuant to the Sentencing Reform Act of 1984.


 The special assessment imposed pursuant to 18 U.S.C. § 3013 is hereby
 remitted pursuant to 18 U.S.C. § 3573 because reasonable efforts to collect
 this assessment are not likely to be effective.


 The fine is waived because of the defendant's inability to pay.


 Signed on Wednesday, October 02, 2019.




                                        James F. Metcalf
                                        United States Magistrate Judge

 Arresting Agency: YUM
 FBI Number: P2MV6XCPJ
           Case 2:19-po-62661-JFM Document 1 Filed 10/02/19 Page 2 of 4

UNITED STATES DISTRICT COURT                        MAGISTRATE JUDGE'S MINUTES
DISTRICT OF ARIZONA - YUMA


Date: 10/02/2019              Case Number: 19-62661MP

USA vs. Steevan Dmello
U.S. MAGISTRATE JUDGE: JAMES F. METCALF         Judge AO Code: 70BV
ASSIGNED U.S. Attorney: Louis C Uhl
INTERPRETER REQ'D: Varuna Tejwani, Hindi
Attorney for Defendant: Jared Heath Eggers (FPD)

PROCEEDINGS: [X] INITIAL APPEARANCE/CHANGE OF PLEA/SENTENCE
DEFENDANT: [X] PRESENT [X] CUSTODY

[X]   Defendant states true name to be Same
[X]   Petty Offense     [X] Date of Arrest: 10/01/2019
[X]   Arr/Plea of Guilty entered as to the Complaint.
[X]   Court accepts defendant's plea and finds plea to be freely and voluntarily given.
[X]   Defendant waives preparation of the presentence report.

SENTENCING: Defendant committed to [X] Bureau of Prisons for a period of
TIME SERVED

[X] Imposition of Special Assessment is waived by the USA.
[X] Defendant advised of appeal rights.

OTHER:          Jared Heath Eggers (FPD) is appointed as attorney of record for defendant.



                                                Recorded by Courtsmart     COP: 12
                                                BY: Angela Gutierrez       Sent: 0
                                                      Deputy Clerk         IA: 0
             Case 2:19-po-62661-JFM Document 1 Filed 10/02/19 Page 3 of 4

                                    UNITED STATES DISTRICT COURT
                                         DISTRICT OF ARIZONA



United States of America                                             CRIMINAL COMPLAINT
                                                                     CASE: 19-62661MP
vs.                                                                  Citizenship: INDIA

Steevan Dmello                                                       DOA: 10/01/2019

YOB: 1979


   I state that I am a Border Patrol Agent and that this complaint is based on the following facts:
That on or about October 01, 2019, near San Luis, Arizona in the District of Arizona, Defendant Steevan
DMELLO, an alien, did knowingly and willfully attempt to enter the United States at a time or place other than
as designated by Immigration Officers of the United States of America, in violation of Title 8, United States
Code, Section 1325(a)(1) (Misdemeanor).


    The Defendant, a citizen of India and illegally within the United States, was encountered by Border Patrol
agents near San Luis, Arizona. The Defendant was questioned as to their citizenship and immigration status.
Agents determined that the Defendant is an undocumented National of India and illegally in the United States.
The Defendant was transported to the Border Patrol station for processing. During processing, questioning
and computer records checks the above criminal and immigration information was obtained as it relates to
this Defendant. The Defendant last attempted to enter the United States illegally without inspection near San
Luis, Arizona on October 01, 2019. The Defendant was advised of their Miranda Rights by Border Patrol
Agents on October 1, 2019 at 6:46 A.M. The Defendant waived their rights to have an attorney present. The
Defendant stated that, after crossing illegally into the United States, their intention was to travel to Georgia to
reside and work. To the best of my knowledge and belief, the following is a list of Border Patrol law
enforcement personnel present during interviews, statements and questioning of the Defendant in this matter
from initial contact through the writing of this document: BPA's Jesus Leal, Miguel Toledo, Jose Cabral,
Alassane Coulibaly, Esgardo Gonzalez. To the best of my knowledge and belief, the following is a list of all
Border Patrol law enforcement personnel not already mentioned above who were present and/or took part in
other parts of this investigation (e.g., arrest, search, proactive investigation, surveillance, etc) from initial
field contact through the writing of this document: BPA Leonard Scaife Jr.


File Date: 10/02/2019                                     at Yuma, Arizona




                                                                    Jaime Fuentes, Border Patrol Agent


Sworn to before me and subscribed in my presence,




Date signed: 10/02/2019



                                                                           James F. Metcalf
                                                                    United States Magistrate Judge




FBI Number: P2MV6XCPJ
            Case 2:19-po-62661-JFM Document 1 Filed 10/02/19 Page 4 of 4

Magistrate Information Sheet

Complaint: Steevan Dmello




Criminal History: NONE

Immigration History: NONE
